Aenole, J.,
delivered the opinion of the court.
The amendment of the indictment was authorized by § 3081 of the code, and sanctioned by Peebles v. The State, 55 Miss. 434, and Miller v. The State, 53 Ib. 403, and other cases.
It appears from the record that appellant excepted to the action of the court in allowing the indictment to be amended, but it is not shown how he was prejudiced in his defense on the merits, or that he claimed or suggested any reason for a postponement of the trial on account of the amendment being' made, and we must assume that he suffered no prejudice by the amendment, and that it pro' duced no cause for delaying the trial.
Section 2980 of the code, was intended to protect by penal sanctions, persons in the actual possession of inclosed land, whether they have title to the same or not. Under an indictment on this statute, neither the title to the land nor the rightfulness of possession is involved, but the inquiry is restricted, as was held by his Honor the circuit judge, to the question of actual possession by the party who complains of the trespass. The court could not in such proceeding, determine the validity of titles or the legal rights of the parties as to possession. Other remedies are provided by law for such purposes.
As appellant did not controvert the proposition that the inclosed land was in possession of the Hidings when he entered, his evidence touching his alleged interest or that of another in the land, and his instructions on these points, which were asked, and refused, were not pertinent to the issue.
The good faith or honest belief of appellant that he had a right *807to enter and take possession of the land, was no defense to the charge against him. It is true that a criminal intent is necessary to constitute crime, but when a certain act, without reference to the intent with which it may be done, is prohibited by statute, intent to do the forbidden act, is a sufficient evil intent, and none other is necessary, in such case. The law presumes that every person intends to do, that which he does, and when one does an act in itself unlawful, the law presumes the intent to do that act, and the act itsejf, is evidence of the illegal intent. 1 Bish. Cr. L., § 345; Bain v. The State, 61 Ala. 75.

There is no error in the record and the judgment is affirmed.